Pur Curiam :
This case is ruled by Read’s Appeal, just decided. The facts are substantially the same. In the present case, however, there was nothing in the court below in support of the rule to strike off the satisfaction and open the judgment, save the unsupported deposition of the appellant. And in that deposition he states that the judgment was satisfied by the bank at his request. There was no room, therefore, for the allegation that the satisfaction was fraudulently entered, and was a device to cover up usury. The case was entirely void of merit.
The decree is affirmed and the appeal dismissed at the costs of the appellant.